STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                              FILED
                                                                               May 23, 2016
                                                                               RORY L. PERRY II, CLERK
In re: Guardianship of A.C.                                                  SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

No. 15-0659 (Mineral County 12-FIG-1)


                              MEMORANDUM DECISION
       Petitioner Father D.C., by counsel Agnieszka Collins, appeals the Circuit Court of
Mineral County’s June 4, 2015, order denying his appeal from a family court order granting legal
guardianship of his child, A.C., to the child’s maternal grandparents.1 Pro se respondents R.W.
and C.W., the child’s maternal grandparents, filed a response in support of the circuit court’s
order. On appeal, petitioner alleges that the family court erred in granting respondents legal
guardianship of the child because he was not properly served and had no notice of the
proceedings.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        The minor child at issue, A.C., was born in November of 2011. In January of 2012, the
child’s maternal grandparents began caring for the child, and the child’s mother, then seventeen
years old, moved back into the maternal grandparents’ home. Around this time, petitioner signed
an agreement to grant the maternal grandparents guardianship of the child. Also around this time,
the maternal grandparents filed a guardianship petition in the family court. By order entered on
February 15, 2012, the family court granted the maternal grandparents legal guardianship of the
child. More than three years after entry of the family court’s order, petitioner appealed the same
to the circuit court in May of 2015. The circuit court, however, denied the appeal as untimely by
order enter on June 4, 2015. It is from this order that petitioner appeals.

       We have previously held that

               [i]n reviewing a final order entered by a circuit court judge upon a review
       of, or upon a refusal to review, a final order of a family court judge, we review the

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990).
                                                    1


       findings of fact made by the family court judge under the clearly erroneous
       standard, and the application of law to the facts under an abuse of discretion
       standard. We review questions of law de novo.

Syl., Carr v. Hancock, 216 W.Va. 474, 607 S.E.2d 803 (2004). On appeal to this Court,
petitioner alleges error solely on the part of the family court. Specifically, he argues that the
family court erred in granting respondents legal guardianship of the child because he was not
properly served and had no notice of the proceedings. However, we note that we are unable to
review the family court’s final order because of petitioner’s failure to timely appeal the same.

        Pursuant to Rule 28(a) of the Rules of Practice and Procedure for Family Court, “[a]
party aggrieved by a final order of a family court may file a petition for appeal to the circuit
court no later than thirty days after the family court final order was entered in the circuit clerk’s
office.” In this matter, the circuit court specifically found that “[t]he appeal was not filed until
May 29, 2015, more than three years past the deadline.” Moreover, the circuit court noted that,
contrary to petitioner’s argument that he had no notice of the proceedings in family court, the
“[o]rder [on appeal] shows that [petitioner] was present at that hearing and that he signed the
order.” Because petitioner clearly failed to appeal the family court’s order within the applicable
time frame, the Court finds no error in the circuit court denying the appeal.

       For the foregoing reasons, the circuit court’s June 4, 2015, order denying petitioner’s
appeal from family court is hereby affirmed.


                                                                                          Affirmed.

ISSUED: May 23, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                     2